Citation Nr: 0121434	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-03 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable (original) evaluation for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from September 1978 to 
September 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant and his spouse appeared at a hearing before the 
undersigned Member of the Board at the RO in June 2001, at 
which time they testified with respect to the issue listed on 
the title page.  A transcript of that hearing has been 
associated with the record on appeal.


REMAND

The Board finds that additional development is necessary.  At 
his hearing in June 2001, the appellant testified that he had 
recently undergone surgery in May 2001 for his bilateral pes 
planus disability, and he submitted copies of VA medical 
records pertaining to his surgery.  He further testified that 
his disability had increased in severity since his previous 
VA examination, shown by the record to have been conducted in 
July 1999.  Where the record does not adequately reveal the 
current state of the claimant's disability, fulfillment of 
the statutory duty to assist in this situation requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses 
level of impairment of disability since previous examination.  
See Allday v. Brown, 7 Vet. App. 517 (1995).  Moreover, 
because VA has newly-enhanced statutory obligations to accord 
a veteran-claimant the duty to assist under 38 U.S.C.A. 
§ 5107, as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (the 
VCAA), the appellant is entitled to a new compensation 
examination for his pes planus disability.  See 38 C.F.R. 
§ 3.326 (2000).

Further, as this appeal arises from the grant of an original 
rating for the pes planus disability by rating decision in 
October 1998, the RO on remand must analyze the claim as a 
"staged ratings" case.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (an appeal arising from the assignment of an 
initial or original disability rating upon the award of 
service connection may, consistent with the facts found, be 
higher or lower for segments of time under review, i.e., the 
original rating may be "staged").

Accordingly, the case is REMANDED to the RO for the following 
development action:

1.  The RO should contact the Nashville-
VA Medical Center and request copies of 
any additional medical records dating 
from September 1999 to the present, as 
shown by the records in the claims 
folder.  In addition, the RO should 
contact the Murfreesboro-VA Medical 
Center for the purpose of obtaining 
summary hospital admission/discharge, 
operative, and diagnostic test records 
generated in connection with his May 2001 
foot surgery.  All reports received 
should be associated with the claims 
folder.

2.  In addition to the above, and with 
the appellant's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request his 
authorization to release any indicated 
private medical records.  Upon receipt of 
his signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of all treatment records 
identified by the appellant.  All 
treatment records obtained as a result of 
this inquiry should be associated with 
the claims folder.

3.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from those sources 
would be futile.

4.  Upon completion of the above-cited 
development matters, the RO should 
schedule the appellant for a VA 
compensation examination to determine the 
nature and extent of impairment caused by 
his bilateral pes planus disability.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining physician in conjunction 
with the requested examination.  The 
examiner should indicate in his/her 
report whether the claims folder was 
provided in conjunction with the 
examination and reviewed in its entirety.  
All appropriate diagnostic tests and 
studies deemed necessary by the examiner 
to assess the severity of this 
disability, to include neurological 
testing and x-rays, if appropriate, 
should be conducted.  All pertinent 
symptomatology and medical findings 
should be reported in detail, to include 
range of motion (ROM) testing, and the 
report should include information as to 
what is considered "normal" ROM of each 
joint tested.  In addition, the examiner 
must address the extent of functional 
impairment attributable to any reported 
pain in accordance with the well-
established DeLuca provisions.  
Specifically, the examiner must address 
whether there is any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
and pain on use, and provide an opinion 
as to how these factors result in any 
limitation of motion and/or function.  If 
the appellant describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.

The examiner should also provide a 
complete and detailed discussion of all 
other functional limitations associated 
with the appellant's bilateral pes planus 
disability, if present, including 
precipitating and aggravating factors 
(i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, and the effect the disability has 
upon daily activities.  The report of 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

5.  The appellant must be given adequate 
notice of any requested examination.  If 
he fails to report for an examination, 
this fact should be documented in the 
claims folder.  A copy of all 
notifications must be associated with the 
claims folder.

6.  The RO must review the claims file 
and ensure that any and all notification 
and development actions applicable to the 
appellant's claim and required by the 
VCAA are completed.

7.  After completion of the above, the RO 
should readjudicate the issue on appeal, 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  The 
readjudication of this claim must be 
within the analytical framework provided 
in DeLuca, and moreover, the RO should 
consider alternative diagnostic criteria, 
to include separate ratings for arthritic 
impairment, if applicable.  Additionally, 
the RO must readjudicate the claim as a 
"staged ratings" case under the 
guidance set forth in Fenderson, supra.  
Further, consideration of referring the 
claim for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) must be 
documented on readjudication.  If any 
benefits sought on appeal remain denied, 
the RO should provide the appellant and 
his representative an adequate 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on his claim for benefits as 
ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


